03/02/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 12, 2021 Session

          STATE OF TENNESSEE v. TRENTON JERMAINE BELL

                 Appeal from the Criminal Court for Wilson County
                     No. 15-CR-216     Brody N. Kane, Judge
                     ___________________________________

                           No. M2019-01810-CCA-R3-CD
                       ___________________________________


Trenton Jermaine Bell, Defendant, was arrested and charged with first degree premediated
murder, tampering with evidence, and abuse of a corpse in connection with the death of
the victim, Sydney Green. A Wilson County jury convicted Defendant as charged on all
counts, and the trial court sentenced Defendant to an effective life sentence. On appeal,
Defendant argues that the trial court committed plain error by failing to issue a curative
instruction when a police detective offered improper lay testimony. He also contends that
the evidence was insufficient to support his conviction for first degree premeditated murder
and that he was denied a jury venire comprising a fair cross section of the community.
After a thorough review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and TIMOTHY L. EASTER, JJ., joined.

Kendall F. Stivers, Assistant Public Defender, Tennessee District Public Defenders
Conference, Franklin, Tennessee (on appeal); Kelly Thompson, District Public Defender;
and Kelly Skeen and D.J. Jones, Assistant District Public Defenders, Lebanon, Tennessee
(at trial), for the appellant, Trenton Jermaine Bell.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant Attorney
General; Tom P. Thompson, Jr., District Attorney General; and James M. Lea, Jr., Assistant
District Attorney General, for the appellee, State of Tennessee.
                                                 OPINION

                                   Factual and Procedural History

      On the morning of trial, Defendant filed a Motion in Limine for a Representational
Jury Venire. He argued that Wilson County comprised 7.1% African-American residents
and moved the court to ensure that the venire was composed of a minimum of 7.1%
African-Americans.1

        After the trial began, during a jury-out hearing, the trial court took up Defendant’s
Motion in Limine for a Representational Jury Venire. Ms. Debbie Moss, the Criminal
Court Clerk for Wilson County, testified that jury pools were selected from those who had
state “ID’s.” She said that the only exclusions from the jury pool were for people who had
a “handgun carry permit,” those who were deceased, those who moved out of state, and
those under the age of eighteen. She stated that the clerk’s office kept reports for the racial
composition of every jury pool. Ms. Moss explained that, for the last three jury pools,
“[o]ne was a six-point-something and one was a five-point-something” percent African-
American. Ms. Moss agreed that, for the year preceding Defendant’s trial, the jury pools’
percentage of African-American representation fell below the Wilson County African-
American population percentage.

       At trial, Ms. Sherrele Green testified that she was the victim’s mother and that the
victim was nineteen years old in February 2015. Ms. Green stated that the victim attended
college and worked in fast food restaurants to support herself. She said that the victim was
in a college sorority and was active on her college campus. Ms. Green recalled that the
victim and Defendant used to “date” intermittently for about a year to a year and a half.

        Lebanon Police Department (“LPD”) Officer Cody Bryan testified that he was a
patrol officer in February 2015 and that he responded to a call for a “possible suicide
attempt” on February 17, 2015. When Officer Bryan arrived at the scene around midnight,
Defendant told him that the victim was in the bathroom and that she had been in there for
approximately four hours. Defendant told Officer Bryan that he tried to kick the bathroom
door open but that he was unable to make entry. Officer Bryan testified that he kicked a
hole in the bathroom door and forced entry. Officer Bryan explained that the victim was
lying unclothed and face down in a bathtub full of water and that the bathtub faucet was
still running, overflowing the bathtub. Officer Bryan saw two medicine bottles in the
bathtub, which he later discovered were one bottle for folic acid and one bottle for allergy
medicine. He “turned the water off, reached in, [and] grabbed her.” Officer Bryan and
Officer Beth Taylor continued CPR until paramedics from Wilson County Emergency

       1
           No oral or written ruling on this motion from the trial court appears in the record on appeal.
                                                     -2-
Management Agency (“WEMA”) arrived. Officer Bryan stated that he gave the bottles
from the bathtub to WEMA. Officer Bryan then overheard Defendant tell Detective
Eugene McGee that the victim “us[ed] a knife” which was “somewhere on the couch.”
Officer Bryan collected a knife he found on the couch and placed it into evidence.

       Kevin Boston testified that he went to high school and college with Defendant and
that they were friends and had been roommates in the past. Mr. Boston testified that he
had previously witnessed arguments between Defendant and the victim but that he had
never seen their disputes turn violent.

       Mr. Boston recalled that Defendant called him on the night of February 17, 2015,
saying that he “needed a friend” because the victim was in the bathroom trying to commit
suicide. Mr. Boston told Defendant to break into the bathroom and stop her, and they ended
the phone call.

       Later that night, Defendant called Mr. Boston, again saying he “needed a friend,”
and asked Mr. Boston to come to the victim’s apartment. After Mr. Boston arrived at the
victim’s apartment, Mr. Boston and Defendant “kne[lt] and prayed.” Defendant then told
Mr. Boston that he killed the victim. Mr. Boston “didn’t feel safe,” so he convinced
Defendant to leave the apartment.” They walked for approximately two miles back to Mr.
Boston’s apartment, and Defendant told Mr. Boston that he and the victim had been in a
dispute. Defendant told Mr. Boston that “one thing led to another” and that he “choked”
the victim and then made it appear as though she committed suicide. Mr. Boston did not
recall Defendant’s mentioning a knife. After Defendant left Mr. Boston’s apartment, Mr.
Boston called the police.

       Mr. Boston read his written statement into the record, which stated, in part,
“[Defendant] staged the suicide to make [it] look like she took pills and drowned. He
choked her and didn’t seem like he was sorry about it. . . . [Defendant] was thinking about
leaving the state but he had to get some things out of the apartment.”

       On cross-examination, Mr. Boston testified that, while Defendant and the victim
were dating, he saw “passionate love” between them. Mr. Boston agreed that the victim
had some mental issues and that she attempted suicide in 2014. Mr. Boston stated that he
told police that “this [was] not the [Defendant] that [he knew].” Mr. Boston recalled that
Defendant talked about the victim “hitting” Defendant during the altercation on the night
she was killed and that the victim was trying to “kick [Defendant] out.”

       LPD Detective Eugene McGee testified that he was called to the victim’s apartment
on the night of February 17, 2015. Detective McGee recalled that Defendant told him that,
when the victim arrived home that evening around 8:00 p.m., the victim saw Defendant
                                           -3-
texting with another girl, so the victim locked herself in the bathroom and threatened
suicide. Defendant told Detective McGee that the victim was in the bathroom for
approximately an hour before he called the police. Defendant told Detective McGee that
he tried to contact the victim while she was in the bathroom via phone call and text
message, and Defendant showed Detective McGee some text messages. The text messages
were requests for the victim to come out of the bathroom and speak with Defendant.

        Detective McGee testified that the victim texted Defendant at 8:30 p.m. from a
movie theater about when she would be home, so Detective McGee realized Defendant’s
timeline was incorrect. Detective McGee noticed a scratch on Defendant’s temple and
scratches on his hands, and Defendant told him that “their arguing got a little physical” and
that the victim tried to grab the phone from him. Defendant told Detective McGee that the
victim grabbed a knife and demanded to see his phone but that Defendant would not give
her his phone. Detective McGee explained, “[Defendant] ke[pt] adding to his story while
I [was] talking to him.” Detective McGee testified that no fingerprints were found on the
knife recovered from the scene.

       Detective McGee stated that Mr. Boston had given a written statement to police the
morning after the murder. When Detective McGee learned of the statement, he asked
Defendant to come in for further questioning, and Defendant complied. When Defendant
arrived at the police station, officers photographed Defendant’s injuries, and then Detective
McGee interviewed Defendant. On the video of the interview, the following exchanges
occurred:

       [DETECTIVE MCGEE]: I’ve wrestled and [I’ve done] all that kind of stuff
       before and I understand that sometimes you go a little bit harder than you
       mean to and bad things happen. . . . At some point, you grabbed her in such
       a way that she went limp.

       [DEFENDANT]: She did go limp.

       [DETECTIVE MCGEE]: And she was unconscious, right?

       [DEFENDANT]: (nods)

       ....

       [DETECTIVE MCGEE]: Did you have an arm around her neck?

       [DEFENDANT]: The arm came around her neck a couple times.

                                            -4-
       [DETECTIVE MCGEE]: Do you think you maybe had her in a hold like this
       for a certain amount of time and you didn’t realize [it]? . . . .

       [DEFENDANT]: [T]hat could have been a possibility, that I held her a little
       bit too long.

       ....

       [DETECTIVE MCGEE]: The reason you don’t do choke holds in wrestling
       -- why?

       [DEFENDANT]: `Cause you don’t want nobody on the mattress to be
       unconscious.

        On cross-examination, Detective McGee explained that Officer David Wilmore
conducted the fingerprint analysis at the LPD lab three years after the victim’s death and
that the knife was not sent to the Tennessee Bureau of Investigation for analysis. Detective
McGee stated that the knife was not tested for DNA evidence. He said that the pills and
the bottles found in the bathtub were not tested. He explained that it was after he spoke to
the medical examiner that he decided that Defendant needed to come in for additional
questioning. He testified that Defendant had “a blank stare” when they spoke on the night
of the victim’s death and on the following day at the police station. Detective McGee
explained that Mr. Boston’s written statement was corroborated by the determination from
the medical examiner’s office that the victim died by “strangulation.”

       LPD Lieutenant Scott Massey testified that he had been in law enforcement for
twenty-eight years. He recalled interviewing Defendant at the police station on February
18, 2015, following Defendant’s interview with Detective McGee. Lieutenant Massey read
Mr. Boston’s statement to Defendant. During the interview, the following exchanges
occurred:

       [LIEUTENANT MASSEY]: Tell me what happened[.]

       [DEFENDANT]: [The victim] seen [sic] the texts on the phone, and she said,
       “You can’t disrespect me in my own house” because I was texting [another
       woman]. She got mad because I wouldn’t give her my phone. So she tried
       to get it from me, [and] I wouldn’t let her get it from me. She ended up
       punching me in the face, and then she got the knife. And then I choked her.
       She said she was [going to] stab me, and she said that she was [going to] call
       somebody. I don’t know who, I mean, she said she was [going to] call
       somebody. So, I mean, I choked her. And then she was unconscious for too
                                           -5-
      long. . . . Then I didn’t know what to do. I freaked out; I panicked. I didn’t
      mean -- I didn’t mean to kill her. I was just trying to stop her from trying to
      hurt me. But I realized that she wasn’t moving. She was just -- [I] tried to
      make it look like -- just trying to make it look like an accident.

      [LIEUTENANT MASSEY]: What did you do to try to make it look like an
      accident? What did you do?

      [DEFENDANT]: Put her in the tub.

      [LIEUTENANT MASSEY]: And then what?

      [DEFENDANT]: Turned the water on.

      [LIEUTENANT MASSEY]: Did you put her face down in the bathtub?

      [DEFENDANT]: Yes.

      [LIEUTENANT MASSEY]: What did you do with the pills that were in the
      bottle? Tell me the truth. There were two prescription bottles in there.
      What’d you do with them?

      [DEFENDANT]: There were three; I put some in the tub.

      ....

      [LIEUTENANT MASSEY]: [A]t one point, while she was screaming, you
      covered her mouth because you were afraid the neighbors were going to hear,
      right?

      [DEFENDANT]: Yes.

      [LIEUTENANT MASSEY]: [W]as she screaming while you were choking
      her?

      [DEFENDANT]: Yes.

       Lieutenant Massey then read Defendant’s written statement to the jury, which was
substantially similar to the details given in his interview. The video of the interview
resumed for the jury, and the following exchange occurred after Defendant wrote his
statement:
                                           -6-
       [LIEUTENANT MASSEY]: If you’re choking her, and you cover her mouth,
       where’s the hand that stops the knife from swinging?

       [DEFENDANT]: She had already let go of the knife.

       [LIEUTENANT MASSEY]: [S]he had dropped the knife, and you were
       choking her and covering her mouth because she was screaming?

       [DEFENDANT]: Yes.

       LPD Detective Jason Bringhurst stated that one of his job duties was “cell phone
forensics.” Detective Bringhurst explained that he had training in two platforms that
downloaded information from phones and tablets. He stated that he downloaded
information from Defendant’s phone and that he conducted a manual inspection of the
phone, including “notes, memos, pictures and text messages.” Detective Bringhurst found
a “note” on Defendant’s phone titled “Stickin2it,” which was dated February 16, 2015.
Detective Bringhurst said that February 16, 2015, was either the “creation date” of the note
or the “last modified date” of the note. Detective Bringhurst read the note entitled
“Stickin2it” to the jury:

       She said she was cold and was about to take a bath. I heard a bump and
       thought it was the neighbors. After a while I didn’t hear anything so I went
       to knock on the door. There’s a sound of water running still and water started
       coming out from under the door. I beat on the door but there was no answer
       so I tried to open it. The door was locked and I still [heard] no sound but
       water running so I called the police. (History of suicidal tendencies.)

      On cross-examination, Detective Bringhurst stated that there were two notes on the
phone that followed the “Stickin2it” note; the notes were dated February 18, 2015, at 5:56
p.m. and at 7:09 p.m. Detective Bringhurst agreed that, from 5:56 p.m. to 7:09 p.m. on
February 18, 2015, when the last two notes were “created or modified,” Defendant was in
custody and did not have his phone. Detective Bringhurst explained:

              So the way that this note presents time is what is called epoch Unix
       time which is the number of seconds from January 1, 1970. This particular
       note calculates those notes in milliseconds, so currently at that point in time
       we fall back so we were six hours behind [universal time code (“UTC”)] time
       which is what that is calculated from.



                                            -7-
               So this time calculation in here calculates it to UTC time. We, at that
       point, as six hours behind UTC time. So that time at 8:09 p.m. would actually
       be 2:09 p.m.

       [DEFENSE COUNSEL]: So you’re saying the time on here is not correct?

       [DETECTIVE BRINGHURST]: Six hours prior to that would be current
       local time. That time is correct for UTC, universal time code.

       On redirect examination, Detective Bringhurst testified that the UTC time stamps
on the notes were correct but that local time was “six hours behind that time period,”
requiring Detective Bringhurst to “subtract the six hours to get the current local time.”
Upon objection from defense counsel to lay opinion testimony, the trial court stated that
the State “need[ed] to lay some more ground work to see if [Detective Bringhurst] is
qualified about UTC. He might be but . . . I’m not satisfied as of now that he is.” Detective
Bringhurst was asked no further questions.

       Dr. Miguel Laboy testified as an expert witness in forensic, anatomic, and clinical
pathology. He said that he was a medical examiner in Nashville and that he performed the
autopsy on the victim. Dr. Laboy explained that the victim was five feet, two inches tall
and weighed 110 pounds. He said the victim had petechiae, which were “dots” on the
white parts of her eyes and inside her lips that were “hemorrhaged.” Dr. Laboy stated that
petechiae occur “mainly with some kind of pressure on the neck[.]” He said that the victim
had a hemorrhage on the muscle that constricts the windpipe. Dr. Laboy said that the
victim’s toxicology report showed that there were no detectable drugs in her system. Due
to these indications, Dr. Laboy stated that the victim died of asphyxia. He said that
someone choked the victim for likely four to six minutes.

       On cross-examination, Dr. Laboy agreed that petechiae can occur from CPR and
that he did not know how long the victim received CPR. He agreed that the victim’s lungs
were “congested” and that he could not rule out that the congestion was due to water in the
lungs. He agreed that his report indicated “frothy fluid” in the trachea and that this can be
seen in cases with drownings, overdoses, and CPR. He agreed that, if a choke hold was
released and a person regained consciousness, a person could later pass out again.

        The jury found Defendant guilty of first degree premeditated murder in count one,
tampering with evidence in count two, and abuse of a corpse in count three. The trial court
sentenced Defendant to life for count one, six years’ incarceration with a thirty percent
release eligibility in count two, and two years’ incarceration with a thirty percent release
eligibility in count three, all counts to run concurrently, for an effective life sentence.
Defendant filed a timely Motion for New Trial in which he argued several issues, including
                                            -8-
that there was insufficient evidence to support the verdicts and that the trial court
committed reversible error by denying Defendant’s Motion in Limine for a
Representational Jury Venire. The trial court denied the motion, and Defendant timely
appeals.

                                          Analysis

        On appeal, Defendant argues that the trial court committed plain error by failing to
issue a curative instruction when a police detective offered improper lay testimony. He
also contends that the evidence was insufficient to support his conviction for first degree
premeditated murder and that he was denied a jury venire comprising a fair cross section
of the community.

                                    Curative Instruction

       Defendant argues that the trial court committed plain error by failing to give a
curative instruction to the jury to disregard Detective Bringhurst’s lay opinion testimony
regarding the UTC calculation for the note “Stickin2it.” The State responds that Defendant
has failed to show plain error because no clear and unequivocal rule of law was breached.

       After defense counsel’s objection during the redirect examination of Detective
Bringhurst, the trial court agreed that there was no foundation to support Detective
Bringhurst’s testimony as an expert regarding the UTC time calculations. However,
Defendant did not request a curative instruction. “[A] defendant is not entitled to relief
when he or she ‘failed to take whatever action was reasonably available to prevent or
nullify the harmful effect of an error.’” State v. Debiasi Sirnard King, No. E2002-00634-
CCA-R3-CD, 2003 WL 21261775, at *4 (Tenn. Crim. App. June 2, 2003) (quoting Tenn.
R. App. P. 36(a)), perm. app. denied (Tenn. Oct 27, 2003). “When a defendant fails to
request a curative instruction, he waives the issue on appeal.” See State v. Jones, 733
S.W.2d 517, 522 (Tenn. Crim. App. 1987). Defendant concedes that the issue is waived,
but he asks this court to review his claim under plain error.

       “[W]hen necessary to do substantial justice,” this court may “consider an error that
has affected the substantial rights of a party” even if the issue was waived. Tenn. R. App.
P. 36(b). Such issues are reviewed under plain error analysis. State v. Hatcher, 310 S.W.3d
788, 808 (Tenn. 2010). Plain error relief is “limited to errors that had an unfair prejudicial
impact which undermined the fundamental fairness of the trial.” State v. Adkisson, 899
S.W.2d 626, 642 (Tenn. Crim. App. 1994). In order to be granted relief under plain error
review, five criteria must be met: (1) the record must clearly establish what occurred in the
trial court; (2) a clear and unequivocal rule of law must have been breached; (3) a
substantial right of the accused must have been adversely affected; (4) the accused did not
                                            -9-
waive the issue for tactical reasons; and (5) consideration of the error is “necessary to do
substantial justice.” Adkisson, 899 S.W.2d at 640-41; see also State v. Smith, 24 S.W.3d
274, 282-83 (Tenn. 2000) (Tennessee Supreme Court formally adopting the Adkisson
standard for plain error relief). When it is clear from the record that at least one of the
factors cannot be established, this court need not consider the remaining factors. Smith, 24
S.W.3d at 283. The defendant bears the burden of persuasion to show that he is entitled to
plain error relief. State v. Bledsoe, 226 S.W.3d 349, 355 (Tenn. 2007).

      Here, no clear and unequivocal rule of law was breached. On cross-examination,
defense counsel elicited the following testimony from Detective Bringhurst:

       [DETECTIVE BRINGHURST]: So the way that this note presents time is
       what is called epoch Unix time which is the number of seconds from January
       1, 1970. This particular note calculates those notes in milliseconds, so
       currently at that point in time we fall back so we were six hours behind
       [universal time code (“UTC”)] time which is what that is calculated from.

               So this time calculation in here calculates it to UTC time. We, at that
       point, as six hours behind UTC time. So that time at 8:09 p.m. would actually
       be 2:09 p.m.

       [DEFENSE COUNSEL]: So you’re saying the time on here is not correct?

       [DETECTIVE BRINGHURST]: Six hours prior to that would be current
       local time. That time is correct for UTC, universal time code.

        On redirect examination, Detective Bringhurst testified that the UTC time stamps
on the cell phone notes were correct but that local time was “six hours behind that time
period,” requiring Detective Bringhurst to “subtract the six hours to get the current local
time.” Defendant objected to Detective Bringhurst’s testimony on redirect examination.
However, the testimony Defendant elicited on cross-examination is virtually identical to
the testimony to which he objected. In fact, once Detective Bringhurst began discussing
UTC time calculations during cross-examination, defense counsel continued to ask him
questions to clarify his opinion, and he elicited far more information on cross-examination
than the State elicited on redirect. “A defendant cannot be heard to complain about
incompetent evidence he elicits by cross-examination.” Pulley v. State, 506 S.W.2d 164,
168 (Tenn. Crim. App. 1973). Defendant had no right to complain of the responsive
testimony he elicited with his own questioning; thus, the trial court did not err when it did
not sua sponte deliver a curative instruction. Thus, Defendant is not entitled to plain error
relief.

                                           - 10 -
                                 Sufficiency of the Evidence

        Defendant argues that the evidence was insufficient to support his conviction for
first degree premeditated murder. He argues that, had the trial court instructed the jury to
disregard Detective Bringhurt’s testimony regarding the time stamp on the note
“Stickin2It,” the evidence would not have supported that the victim’s murder was an
intentional or premeditated act. Defendant did not appeal his conviction for tampering with
evidence or abuse of a corpse.

       The State responds that the evidence was overwhelming that this was an intentional
and premeditated murder.

       Our standard of review for a sufficiency of the evidence challenge is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight of the evidence
are resolved by the fact finder. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). This
court will not reweigh the evidence. Id. Our standard of review “is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009))
(internal quotation marks omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. Bland, 958 S.W.2d at 659; State v. Tuggle, 639 S.W.2d 913, 914
(Tenn. 1982). The defendant bears the burden of proving why the evidence was
insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle, 639 S.W.2d at
914. On appeal, the “State must be afforded the strongest legitimate view of the evidence
and all reasonable inferences that may be drawn therefrom.” State v. Vasques, 221 S.W.3d
514, 521 (Tenn. 2007).

         Premeditated first degree murder is “[a] premeditated and intentional killing of
another[.]” Tenn. Code Ann. § 39-13-202(a)(1) (2015). A person acts intentionally “when
it is the person’s conscious objective or desire to engage in the conduct or cause the result.”
Tenn. Code Ann. § 39-11-302(a) (2015). Premeditation “is an act done after the exercise
of reflection and judgment.” Tenn. Code Ann. § 39-13-202(d) (2015). “‘Premeditation’
means that the intent to kill must have been formed prior to the act itself. It is not necessary
that the purpose to kill pre-exist in the mind of the accused for any definite period of time.”
Id. Additionally, “[t]he mental state of the accused at the time the accused allegedly
decided to kill must be carefully considered in order to determine whether the accused was
sufficiently free from excitement and passion as to be capable of premeditation.” Id.
                                             - 11 -
Premeditation “may be established by proof of the circumstances surrounding the killing.”
State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000). Moreover, there are several factors
which tend to support the existence of premeditation, including the use of a deadly weapon
upon an unarmed victim, the fact that the killing was particularly cruel, declarations of an
intent to kill by the defendant, evidence of procurement of a weapon, the making of
preparations before the killing for the purpose of concealing the crime, and calmness
immediately after the killing. Id. Whether premeditation is present in a given case is a
question of fact to be determined by the jury from all of the circumstances surrounding the
killing. State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003) (citing Suttles, 30 S.W.3d
at 261; State v. Pike, 978 S.W.2d 904, 914 (Tenn. 1998)).

       Here, the evidence shows that Defendant strangled the victim and that she died from
her injuries. Dr. Laboy testified that the victim had bruising on her neck and petechiae in
her eyes and lips consistent with strangulation. Defendant stated in his police interview
that he choked the victim until she went limp and then placed her in the bathtub to make it
look like a suicide.

       There is also ample evidence that Defendant premeditated the murder. First,
Defendant wrote a note on his cell phone the day before the murder, detailing the story he
would give to police after the murder. Even if the testimony of Detective Bringhurst was
improper, this court reviews all the evidence considered by the jury for a sufficiency
challenge, whether properly admitted or not. State v. Long, 45 S.W.3d 611, 619 (Tenn.
Crim. App. 2000). Further, Defendant staged the murder scene to appear as a suicide. He
admitted in his interview that he choked the victim until she “went limp” and that he was
covering her mouth while he choked her to keep the neighbors from hearing her screams.
His attempts to conceal the murder, both during its commission and after its completion,
are evidence of premeditation. State v. Trusty, 326 S.W.3d 582, 596 (Tenn. Crim. App.
2010) (stating that evidence of premeditation included that the defendant “went to elaborate
efforts to dispose of the victim’s body and to conceal evidence of the crime rather than
seeking immediate medical assistance or reporting her alleged accidental death to the
police”); State v. Caldwell, 671 S.W.2d 459, 463 (Tenn. 1984). Finally, Defendant
appeared completely calm after the killing. He admitted that it took him an hour to call the
police after he placed the victim in the bathtub, and he showed no emotion throughout his
discussion with the detectives. Defendant also told Mr. Boston that he killed the victim,
and Mr. Boston stated that Defendant “didn’t seem like he was sorry about it.” See Suttles,
30 S.W.3d at 261 (stating that calmness after the killing can be evidence of premeditation).
The evidence was sufficient to support the verdict for first degree premeditated murder,
and Defendant is not entitled to relief.




                                           - 12 -
                                        Jury Venire

       Defendant argues that, because African-Americans comprise 7.1% of the population
of Wilson County and because only three African-Americans were in Defendant’s jury
venire of 113 potential jurors, Defendant was denied a jury venire which represented a fair
cross section of African-Americans of the community.

      The State responds that Defendant has not established a prima facie case that
African-Americans were systematically excluded from the jury venire.

        The Sixth Amendment to the United States Constitution guarantees that “[i]n all
criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an
impartial jury of the State and district wherein the crime shall have been committed.” U.S.
Const. Am. VI. “[T]he American concept of the jury trial contemplates a jury drawn from
a fair cross section of the community.” Taylor v. Louisiana, 419 U.S. 522, 527 (1975).
The United States Supreme Court explained that drawing a jury from a “fair cross section
of the community” requires that “the jury wheels, pools of names, panels, or venires from
which juries are drawn must not systematically exclude distinctive groups in the
community and thereby fail to be reasonably representative thereof.” State v. Hester, 324
S.W.3d 1, 39 (Tenn. 2010) (quoting Taylor, 419 U.S. at 538). To “establish a prima facie
violation of the fair cross section requirement,” however, a

       defendant must show (1) that the group alleged to be excluded is a
       “distinctive” group in the community; (2) that the representation of this group
       in venires from which juries are selected is not fair and reasonable in relation
       to the number of such persons in the community; and (3) that this
       underrepresentation is due to systematic exclusion of the group in the jury-
       selection process.

State v. Davidson, 509 S.W.3d 156, 237 (Tenn. 2016) (quoting Duren v. Missouri, 439
U.S. 357, 364 (1979)).

       Here, Defendant has not shown a systematic exclusion of African-Americans from
the Wilson County jury pool. Ms. Moss stated that, in the year prior to Defendant’s trial,
one jury pool had “five point something” percent African-Americans and another jury pool
had “six point something” percent African-Americans. While Defendant asserted in his
motion in limine that 7.1% of Wilson County was African-American, no proof appears in
the record regarding what percentage of the community was African-American. See State
v. Stephens, 264 S.W.3d 719, 733 (Tenn. Crim. App. 2007) (“No proof was offered
regarding the population figures of Fentress County or the residency breakdown of the
prospective jurors.”), abrogated on other grounds as stated in State v. Randall T. Beaty,
                                            - 13 -
No. M2014-00130-CCA-R3-CD, 2016 WL 3752968, at *20 (Tenn. Crim. App. July 8,
2016), perm. app. granted (Tenn. Oct. 19, 2016); see also Trotter v. State, 508 S.W.2d 808,
809 (Tenn. Crim. App. 1974) (stating that counsel’s arguments are not evidence).
Moreover, Ms. Moss testified that the jury pool was selected from those with state “ID’s”
and that the only persons who were excluded from the jury pool were those who had a
handgun carry permit, those who had died, those who had moved out of the state, and those
under the age of eighteen. Random selection of a jury pool from state identification cards
is not systemic exclusion. State v. Shanthony Tywon Mays, No. W2016-01390-CCA-R3-
CD, 2017 WL 3841372, at *9 (Tenn. Crim. App. Aug. 31, 2017), perm. app. denied. (Tenn.
Jan. 23, 2018). Defendant has not established a prima facie violation of the fair cross
section requirement and is not entitled to relief. See Davidson, 509 S.W.3d at 237; see also
Josh L. Bowman v. State, No. E2016-01028-CCA-R3-PC, 2017 WL 1449232, at *8 (Tenn.
Crim. App. Apr. 24, 2017), perm. app. denied (Tenn. Aug. 16, 2017).


                                       Conclusion

       For the foregoing reasons, the judgments of the trial court are affirmed.



                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE




                                           - 14 -